Pursuant to a written agreement, the appellants have been collecting money donated to support the plaintiffs’ preparations to compete in the 1987 America’s Cup Yacht Race and have been depositing the funds in the plaintiffs’ account. The appellants are refusing to release the funds to the plaintiffs, claiming that they are entitled to retain them as a setoff due to the plaintiffs’ alleged breaches of the agreement. We agree with Special Term that the plaintiffs have presented sufficient facts to justify the granting of a preliminary injunction, that is, they have demonstrated a likelihood of success on the merits, the threat of irreparable injury if the requested relief is not granted, and that the equities are balanced in their favor (see, Albini v Solork Assoc., 37 AD2d 835; CPLR 6301). Thompson, J. P., Bracken, Lawrence and Eiber, JJ., concur.